
	
		II
		110th CONGRESS
		1st Session
		S. 2026
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, chapter 11, to
		  clarify that an award of benefits based on a regulatory presumption established
		  pursuant to 38 U.S.C. 1116 after September 30, 2002, cannot be made effective
		  earlier than the date the regulatory presumption was established; and to
		  clarify that the presumption of herbicide exposure provided by 38 U.S.C.
		  1116(f) applies only to veterans who served in Vietnam on land or on Vietnam's
		  inland waterways and not to those who served only in waters offshore or in
		  airspace above.
	
	
		1.Short title; references to title 38, United
			 States Code
			(a)Short
			 titleThis Act may be cited as the Agent Orange Equitable Compensation
			 Act.
			(b)ReferencesWherever
			 in this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of title 38, United States Code.
			2.Clarification of
			 authority to establish presumptions based on herbicide exposure; prohibition on
			 retroactive payment
			(a)Section 1116 is
			 amended by adding at the end the following new subsection:
				
					(g)Presumptions
				established pursuant to this section after September 30, 2002, shall not be
				considered to be presumptions established pursuant to the Agent Orange Act of
				1991. Awards based on such presumptions are subject to section 5110 of this
				title and shall not in any event be made effective earlier than the effective
				date of the regulation establishing the
				presumption.
					.
			(b)ApplicabilityThe provisions of section 1116(g) as added
			 by this Act apply to any determination made on or after the date of enactment
			 of this Act concerning a person's entitlement to benefits administered by the
			 Secretary.
			3.Clarification of
			 definition of service in the republic of Vietnam
			(a)Paragraph (f) of section 1116 is amended by
			 adding to the end of that paragraph the following:
				
					For the
				purposes of this presumption, a veteran will be considered to have served in
				the Republic of Vietnam only if the veteran was physically present on land in
				Vietnam, or on its inland waterways and not if the veteran served only on the
				waters offshore or in airspace
				above..
			(b)ApplicabilityThe
			 provisions of section 1116(f), as amended by this Act, apply to any claim filed
			 on or after February 6, 1991, that is still pending on the date of enactment of
			 this Act, including a claim to reopen or revise a previously denied claim, and
			 to any claim filed on or after the date of enactment of this Act. A claim is
			 pending if it has not been the subject of a final VA decision granting or
			 denying benefits, or if such a decision is currently on appeal before a
			 court.
			
